DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Dusan et al. (US 11,102,568 B2).

1. An apparatus comprising: a microphone; a communication interface (fig.11 (114); col.4 line 12-20); a selector input device communicatively coupled to the microphone and the communication interface (fig.11 (108, 114); col.4 line 12-20); a processor; and a memory having instructions stored thereon, when executed by the processor, causes the processor to perform operations comprising: detecting activation of the selector input device, and in response to detecting the activation, performing operations comprising: capturing an audio signal via the microphone, and transmitting, via the communication interface, the audio signal to a first client device (fig.11 (214/200); fig.1; col.16 line 20-45/in response to activation/triggering via selector (108) then capturing audio at microphone and transmit to client device).  

5. The apparatus of claim 1, wherein the first client device is associated with a contact of a user of the apparatus (fig.1 (108/112); col.5 line 1-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (US 11,102,568 B2) and Coelho De souza et al. (US 2021/0133399 A1).

2. The apparatus of claim 1, wherein the selector input device is  noted (fig.1 (108)), but the art never specify as such device as being a physical button.  

	But it shall be noted Souza et al. disclose of such device as being a physical button (par [48, 56]). Thus, one of the ordinary skills in the art could have modified the art by adding in addition such noted physical button so as to enable such manual activation for operating the device. 

Claim 3, the apparatus of claim 2, wherein detecting activation of the selector input device comprises detecting a single click of the selector input device (Souz-par [54]).  

Claim 4, the apparatus of claim 2, wherein detecting activation of the selector input device comprises detecting engagement of the selector input device for a period of time and wherein capturing the audio signal comprises capturing the audio signal of a duration corresponding to the period of time (Souz-par [59]/the tap and hold correspond to voice interface).  
Claim(s) 6-8, 12, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (US 11,102,568 B2) and Johnston et al. (US 9,167,333 B2).
Claim 6, the apparatus of claim 5,  but the art never specify as wherein the contact is associated with identification information stored on a second client device associated with the user.  

	But the prior art as in Johnston et al. disclose of such aspect including contact is associated with identification information stored on a second client device associated with the user (fig.3; 6; col.13 line 50-60). Thus, one of the ordinary skills in the art could have modified the art by adding such contact is associated with identification information stored on a second client device associated with the user for implementing the phone mod for enabling conversation with other user. 

7. The apparatus of claim 1, but the art never specify as wherein the apparatus is coupled to a second client device associated with a user.  

	But the prior art as in Johnston et al. disclose of such apparatus is coupled to a second client device associated with a user (fig.3; 6; col.8 line 10-27; col.13 line 50-60). Thus, one of the ordinary skills in the art could have modified the art by adding such apparatus is coupled to a second client device associated with a user for implementing the phone mode for enabling conversation with other user. 

8. The apparatus of claim 7, wherein the apparatus is a housing case or a device extension that is coupled to the second client device associated with the user (Jon-fig.3; 6; col.13 line 50-60).  

Claim 12,  Dusan et al. disclose of  a system comprising: a first client device associated with a user (fig.1 (112); col.5 line 1-10); and an apparatus comprising: a microphone, a communication interface, a selector input device communicatively coupled to the microphone and the communication interface (fig.11 (114/108); col.4 line 12-20), a processor, and a memory having instructions stored thereon, when executed by the processor, causes the processor to perform operations comprising: detecting activation of the selector input device, and in response to detecting the activation, performing operations comprising: capturing an audio signal via the microphone, and transmitting, via the communication interface, the audio signal to a client device (fig.11 (214/200); fig.1; col.16 line 20-45/in response to activation/triggering via selector (108) then capturing audio at microphone and transmit to client device).  


	Although, the art never specify as such operations including performing operations comprising: capturing an audio signal via the microphone, and transmitting, via the communication interface, the audio signal to a second client device.

		But the prior art as in Johnston et al. disclose of such operations including performing operations comprising: capturing an audio signal via the microphone, and transmitting, via the communication interface, the audio signal to a second client device (fig.3; 6; col.8 line 10-27; col.13 line 50-60). Thus, one of the ordinary skills in the art could have modified the art by adding such performing operations comprising: capturing an audio signal via the microphone, and transmitting, via the communication interface, the audio signal to a second client device for implementing the phone mode for enabling conversation with other user. 

18. The system of claim 12, wherein the apparatus is a housing case or a device extension that is coupled to the first client device associated with the user (fig.1 (112/108).  

19. The system of claim 12, wherein the second client device is associated with a contact of a user of the first client device (Jon-fig.3; 6; col.8 line 10-27; col.13 line 50-60).  

Claim 20, Dusan disclose of  a system comprising: a first client device comprising a microphone (fig.1 (112/114); col.5 line 1-10);  and an apparatus comprising: a selector input device communicatively coupled to the microphone (fig.11 (108, 114); col.5 line 20-40; col.4 line 12-20), a processor, and a memory having instructions stored thereon, when executed by the processor, causes the processor to perform operations comprising: detecting activation of the selector input device, and in response to detecting the activation, performing operations comprising: capturing an audio signal via the microphone, and transmitting the audio signal (fig.11 (214/200); fig.1; col.16 line 20-45/in response to activation/triggering via selector (108) then capturing audio at microphone and transmit to client device).  

Although, the art never specify as such operations including performing operations comprising: capturing an audio signal via the microphone, and transmitting, via the communication interface, the audio signal to a second client device.

	But the prior art as in Johnston et al. disclose of such operations including performing operations comprising: capturing an audio signal via the microphone, and transmitting, via the communication interface, the audio signal to a second client device (fig.3; 6; col.8 line 10-27; col.13 line 50-60). Thus, one of the ordinary skills in the art could have modified the art by adding such performing operations comprising: capturing an audio signal via the microphone, and transmitting, via the communication interface, the audio signal to a second client device for implementing the phone mode for enabling conversation with other user. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (US 11,102,568 B2).

 Claim 9, the apparatus of claim 1, wherein the apparatus is a head-wearable apparatus with frame being couple with the microphone and selector input being couple there-to as noted in (fig.1, col.3 line 35-50) but Dusan et al. never specify  as further comprises: a frame coupled to the microphone, and a first temple and a second temple coupled to opposite sides of the frame , wherein the selector input device is coupled to the first temple.  

	But one of the ordinary skills in the art could have modified the noted device as mentioned therein by adding such specific as a frame coupled to the microphone, and a first temple and a second temple coupled to opposite sides of the frame , wherein the selector input device is coupled to the first temple as per designer’s preference for achieving the same result as to trigger signal for recognition according to user’s personal device. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (US 11,102,568 B2) and Gelter (US 9,591,419 B2) and Shimizu et al. (US 2022/0179613 A1).


10. The apparatus of claim 9, although lacking in Dusan is the specific operation wherein the operations further comprise: in response to detecting the activation, causing a display device of a first client device associated with the apparatus to display a notification associated with the audio signal.  

	But it shall be noted Getler discussed of a notification arrangement including in response to detecting the activation, causing a device of a first client device associated with the apparatus to generate a notification associated with the audio signal (fig.4 (86); col.8 line 5-15). Thus, one of the ordinary skills in the art could at the time of the invention modified the art by adding such notification arrangement including in response to detecting the activation, causing a device of a first client device associated with the apparatus to generate a notification associated with the audio signal so as to confirm the receipt of such appropriate signal. 

	 Although, the art never specify of such display device to display such notification, but , the prior art as in Shimizu et al. disclose of such various notification wherein display device to display such notification (fig.3-5; par [52, 156]). Thus, ,one of the ordinary skills in the art could have varied the notification as mentioned by specifying of display device to display such notification for achieving same result as provide such visual confirmation to user for validation. 

11. The apparatus of claim 10, but the prior art never specify as wherein the notification comprises a preview of the audio signal and an identification of the first client device.  

	However, one of the ordinary skills in the art could have modified the notification which include audio information along any other pertinent information associated with such outgoing signal to client device by adding if desired such notification comprises a preview of the audio signal and an identification of the first client device for achieving the same result for enabling user to visually confirm the audio and along with device that is communicatively coupled there to. 

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (US 11,102,568 B2) and Johnston et al. (US 9,167,333 B2) and Coelho De souza et al. (US 2021/0133399 A1).

13. The system of claim 12, wherein the selector input device is  noted (fig.1 (108)), but the art never specify as such device as being a physical button.  

	But it shall be noted Souza et al. disclose of such device as being a physical button (par [48, 56]). Thus, one of the ordinary skills in the art could have modified the art by adding in addition such noted physical button so as to enable such manual activation for operating the device. 

Claim 14, the system of claim 13, wherein detecting activation of the selector input device comprises detecting a single click of the selector input device (Souz-par [54]).  

Claim 15, the system claim 13, wherein detecting activation of the selector input device comprises detecting engagement of the selector input device for a period of time and wherein capturing the audio signal comprises capturing the audio signal of a duration corresponding to the period of time (Souz-par [59]/the tap and hold correspond to voice interface).  

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al. (US 11,102,568 B2) and Johnson and Gelter (US 9,591,419 B2) and Shimizu et al. (US 2022/0179613 A1).


16. The system claim 12, although lacking in Dusan is the specific operation wherein the operations further comprise: in response to detecting the activation, causing a display device of a first client device associated with the apparatus to display a notification associated with the audio signal.  

	But it shall be noted Getler discussed of a notification arrangement including in response to detecting the activation, causing a device of a first client device associated with the apparatus to generate a notification associated with the audio signal (fig.4 (86); col.8 line 5-15). Thus, one of the ordinary skills in the art could at the time of the invention modified the art by adding such notification arrangement including in response to detecting the activation, causing a device of a first client device associated with the apparatus to generate a notification associated with the audio signal so as to confirm the receipt of such appropriate signal. 

	 Although, the art never specify of such display device to display such notification, but , the prior art as in Shimizu  et al. disclose of such various notification wherein display device to display such notification (fig.3-5; par [52,156, 62]). Thus, ,one of the ordinary skills in the art could have varied the notification as mentioned by specifying of display device to display such notification for achieving same result as provide such visual confirmation to user for validation. 

17. The apparatus of claim 10, but the prior art never specify as wherein the notification comprises a preview of the audio signal and an identification of the second client device.  

	However, one of the ordinary skills in the art could have modified the notification which include audio information along any other pertinent information associated with such outgoing signal to client device by adding if desired such notification comprises a preview of the audio signal and an identification of the first client device for achieving the same result for enabling user to visually confirm the audio and along with second device that is communicatively coupled there to. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654